—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about December 15, 1997, which denied plaintiffs’ motion to renew and upon renewal to vacate a prior order entered upon their default granting defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The IAS Court properly denied plaintiffs’ motion to renew (see, Silverman v Leucadia Inc., 159 AD2d 254). In any event, on the merits, plaintiffs failed to establish either a reasonable excuse for their default or that their claim was meritorious (see, Goncalves v Stuyvesant Dev. Assocs., 232 AD2d 275). Plaintiffs’ affidavit of merit, containing little else but conclusory allegations, failed to make a sufficient showing that the alleged assault was foreseeable, or that it was proximately caused by some breach by defendants of a duty owed by them to plaintiffs (compare., Bonano v S.Z. Realty Corp., 256 AD2d 268). Concur — Nardelli, J. P., Wallach, Lerner and Rubin, JJ.